            Case 4:17-cr-40035-TSH Document 280 Filed 02/03/21 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
                                       )
UNITED STATES OF AMERICA,              )
                                       )                                CRIMINAL ACTION
v.                                     )                                NO. 17-40035-TSH
                                       )
VITO NUZZOLILO,                        )
                  Defendant.           )
______________________________________ )


MEMORANDUM AND ORDER ON DEFENDANT’S SUPPLEMENTAL MOTION FOR
                  COMPASSIONATE RELEASE
                       February 3, 2021

HILLMAN, D.J.,

                                                Background

        Vito Nuzzolilo (“Mr. Nuzzolilo”) pled guilty to conspiracy to possess with intent to

distribute and distribution of heroin and cocaine in violation of 21 U.S.C. § 846 (said conspiracy

involving more than 100 grams of heroin), and on May 6, 2020 was sentenced. to one-hundred

thirty-four months’ imprisonment followed by eight years of supervised release. He is currently

incarcerated at the Federal Correctional Institute Schuylkill in Pennsylvania (“FCI Schuylkill”).

As of the date of this Order, he has completed approximately one third of his sentence and is set

to be released on November 26, 2026 1.

        On December 28, 2020, Mr. Nuzzolilo filed a motion for compassionate release pursuant

to 18 U.S.C. § 3582 (Docket No. 269) due to the ongoing pandemic and has filed multiple

memoranda in support. Mr. Nuzzolilo previously contracted COVID-19 in May 2020, and while



        1
           This projected release date assumes that Mr. Nuzzolilo receives the maximum good time credit for which
he is eligible.
         Case 4:17-cr-40035-TSH Document 280 Filed 02/03/21 Page 2 of 8



possible secondary contraction is one basis for his motion, his primary grounds for relief is the

facility’s refusal to let him use a continuous positive airway pressure (“CPAP”) machine. Mr.

Nuzzolilo cites the danger that COVID-19 and the refusal to allow him to use his CPAP machine

poses to his health and safety. At the time Mr. Nuzzolilo filed his motion, FCI Schuylkill had 160

inmates and 13 staff members actively positive with COVID-19. As of today, circumstances have

improved: FCI Schuylkill currently has 14 inmates and 14 staff members actively positive with the

virus. FCI Schuylkill has not reported any deaths attributable to COVID-19. To combat the

COVID-19 pandemic, administrators at FCI Schuylkill have taken a number of steps including

suspending the use of CPAP machines. Mr. Nuzzolilo has been diagnosed with severe sleep apnea

and uses a CPAP machine while sleeping. Mr. Nuzzolilo has also been diagnosed with type II

diabetes, anxiety, high cholesterol, and obesity which places him at higher risk of serious

complications should he contract COVID-19.

       While the conditions vis a vis COVID-19 have improved significantly at FCI Schuylkill,

the virus is not yet under control and therefore, COVID-19 protocols remain in place including

denying inmates the right to use CPAP machines except under limited circumstances. The

seriousness of the conditions at the facility must be balanced against the following facts: Mr.

Nuzzolilo is 48 years old (which does not place his at higher risk), suffers from serious medical

conditions (which place him at higher risk), has severe sleep apnea which requires him to use a

CPAP machine (which if denied, can create a serious health risk) and has served only about one

third of a 134-month sentence. After balancing the applicable factors discussed more fully below,

I have determined that Mr. Nuzzolilo has not met his burden to show that he is entitled to release

under 18 U.S.C. § 3582(c)(1)(A).




                                                2
               Case 4:17-cr-40035-TSH Document 280 Filed 02/03/21 Page 3 of 8



                                                       Discussion

       Section 3582(c) begins with the general principle that a “court may not modify a term of

imprisonment once it has been imposed ... .” Upon motion of the Director of the Bureau of Prisons

(“BOP”) or a defendant, however, a court may “reduce the term of imprisonment (and may impose

a term of probation or supervised release with or without conditions that does not exceed the

unserved portion of the original term of imprisonment), after considering the factors set forth in

section 3553(a) to the extent that they are applicable, if it finds that . . . extraordinary and

compelling reasons warrant such a reduction.” Id. § 3582(c)(1)(A). Mr. Nuzzolilo asserts that the

fact that he suffers from sleep apnea and several other medical conditions places him in a higher

risk category should he again contract the virus. He further asserts that independent of the virus,

sleep apnea is a medical condition which, if untreated, places him at high risk of suffering a heart

attack or stroke or could even result in his death. He argues that the conditions at FCI Schuylkill

constitute extraordinary and compelling reasons justifying his release. More specifically, he argues

that while the conditions regarding COVID-19 have significantly improved since he filed his

motion, because the virus is not yet under control, additional outbreaks can occur. 2 Mr. Nuzzolilo

further asserts that FCI Schuylkill’s refusal to allow him to use a CPAP machine when sleeping

places him at risk of suffering a serious and even fatal medical event.

           Before I address Mr. Nuzzolilo’s arguments, I will briefly summarize the law as the

Court has found it regarding use of CPAP machines at prison facilities during the pandemic, and

at FCI Schuylkill in particular. Many prisons have prohibited the use of CPAP machines in

response to the COVID-19 pandemic because of the fear that they create a risk to spread the




           2
               At this time, it is not clear when inmates at federal correctional facilities will be offered the COVID-19
vaccine.
                                                              3
            Case 4:17-cr-40035-TSH Document 280 Filed 02/03/21 Page 4 of 8



virus. 3 See e.g., United States of America v. Domenick Braccia, No. 19-202, 2021 WL 322895

(E.D. Pa. Feb. 1, 2021)(FCI Fort Dix will not permit persons in COVID-19 quarantine to use

CPAP machines due to concerns about spreading the virus); United States v. Bayne, No. 2:15-

CR-127-NR, 2020 WL 6292827, at *2 (W.D. Pa. Oct. 27, 2020)(inmate ordinarily uses a CPAP

machine while sleeping, but due to the risk of COVID-19 potentially being spread by using such

machines, the BOP ordered him to discontinue the use of machine); United States v. Grasha,

No. CR 18-325, 2020 WL 5747829, at *5 (W.D. Pa. Sept. 24, 2020)(CPAP machines pose a

problem because they may aerosolize the COVID-19 virus); Cox v. Daram, No. 2:20-CV-1295

DB P, 2020 WL 4746466, at *4 (E.D. Cal. Aug. 17, 2020), report and recommendation adopted,

No. 220CV1295KJMDBP, 2020 WL 6544259 (E.D. Cal. Nov. 6, 2020)(CPAP machines may

contribute to the airborne spread of the virus and attempt to limit the use of those machines

appears to recognize those risks to the prison population as a whole). However, some prisons

which have suspended the use of CPAP machines make an exception for those with severe sleep

apnea whose even short-term discontinuation of the machine “would not [be] considered safe.”

Cox, 2020 WL 4746466, at *2. One prison determined that CPAP machines could be used if the

humidifier were removed, or, where the inmate suffers from mild sleep apnea, beginning after

the fourteen-day period during which the prisoner is infectious. Stanley v. Wexford Med. Servs.,

No. 3:19CV1097-PPS/MGG, 2020 WL 2129249, at *1 (N.D. Ind. May 5, 2020)(after initially

suspending CPAP use, prison doctor determined that the risk to others could be minimized by

removing humidifiers from the CPAP machines and therefore, offenders with more serious sleep



        3
          It is apparent from the Court’s review that not all correction facilities have prohibited the use of CPAP
machines in response to the pandemic. Moreover, as discussed in the main body of this Order, in general, where
prions have prohibited use of the machines, they have not enacted an outright ban. Instead, they have adopted policies
to permit use of the CPAP machine where the inmate suffers from sleep apnea which is serious and health threatening.
Some prisons have also determined that the machine could be used with modifications or made changes to the
inmate’s housing situation to permit use but lessen the risk of the spreading of the virus.
                                                         4
         Case 4:17-cr-40035-TSH Document 280 Filed 02/03/21 Page 5 of 8



apnea were permitted to begin using their CPAP machines again; offenders with only mild sleep

apnea were prohibited from using their CPAP machines until the fourteen-day period (the

presumptive period during which an individual with Covid-19 poses a risk of infecting others)

passed.) Other prisons have prohibited the use of a CPAP machine unless the inmate is

segregated from other prisoners. See e.g., United States v. Serrano, No. 13 CR. 58 (AKH), 2020

WL 5259571, at *3 (S.D.N.Y. Sept. 3, 2020)(due to concern that inmate’s CPAP machine could

make him more contagious to inmates in the event he contracts COVID-19, prison authorities

have told him he must either forgo use of the CPAP machine or enter segregation); United States

v. Feiling, Criminal No. 3:19cr112 (DJN), 2020 WL 5047064 (Aug. 26,2020)(noting that prison

had offered to let inmate use CPAP machine if he agreed to go into isolation). FCI Schuylkill’s

COVID-19 policy prohibits use of CPAP machines by inmates, but purports to allow those who

have severe/life threatening sleep apnea to use them.

       Before addressing the factors relevant to Mr. Nuzzolilo’s compassionate release request,

like the Government, I will assume the following facts regarding his health status:

           •   Mr. Nuzzolilo suffers from obstructive sleep apnea, Type II diabetes, and other
               serious medical conditions.

           •   Mr. Nuzzolilo has utilized a CPAP machine consistently for years, including while
               in custody on the instant charges prior to being transferred to FCI Schuylkill, i.e.,
               at Wyatt Correctional Facility and FCI Ray Brook.

           •   Without access to a CPAP machine, Mr. Nuzzolilo is at increased risk of cardiac
               arrest.

           •   While incarcerated at FCI Schuylkill, Mr. Nuzzolilo has not had access to a CPAP
               machine, resulting in his having trouble sleeping and suffering from choking,
               chest pains, and a rapid heartbeat. The decision by FCI Schuylkill to deny Mr.
               Nuzzolilo access to a CPAP machine has not been based on any medical
               examination of Mr. Nuzzolilo or individualized determination of Mr. Nuzzolilo’s
               continued need for a CPAP machine, but rather was based on generalized
               concerns that the use of a CPAP machine could spread COVID-19.


                                                 5
           Case 4:17-cr-40035-TSH Document 280 Filed 02/03/21 Page 6 of 8



        I find that Mr. Nuzzolilo suffers from multiple medical conditions which are COVID-19

high risk factors (Type II diabetes, high cholesterol and obesity). He also suffers from severe

sleep apnea. Prior to his transfer to FCI Schuylkill, he was permitted to use his CPAP machine at

two facilities who are either run by or contracted with the Bureau of Prisons. Without having

conducted any meaningful examination (or any examination at all) or sleep study, medical

personnel at FCI Schuylkill made a finding that Mr. Nuzzolilo suffers only from a mild form of

sleep apnea and, as a result, he has been denied use of his CPAP machine while pandemic

protocols remain in place. Given the amount of time that has passed since he contracted

COVID-19 and the unknowns surrounding new variants which have been discovered, Mr.

Nuzzolilo remains at risk of exposure to the virus. While FCI Schyulkill has undertaken

extensive measures to protect its inmates, recent statistics show that, despite a facility’s best

efforts, the virus can appear suddenly and spread quickly in the prison population. Moreover,

Mr. Nuzzolilo’s sleep apnea creates an independent serious health risk given the prison’s

unwillingness to allow him to use a CPAP machine. 4

        Considering the current and potential prospective impact of the pandemic and FCI

Schuylkill’s unwillingness to address his serious medical needs regarding his sleep apnea, the

individualized assessment of relevant factors as they pertain to Mr. Nuzzolilo establish that: (1)

he suffers from health conditions (Type II diabetes, high cholesterol and obesity) which place

him at higher risk of serious illness or death should he again contract COVID-19, and from


  4
     It is not clear to me from the record whether FCI Schuylkill has offered to allow Mr. Nuzzolilo to use the CPAP
machine if he agrees to be housed in isolation. It is also unclear whether FCI Schyulkill has or is willing explore
whether modifying the CPAP machine in some way could alleviate concerns about possible spread of the virus should
Mr. Nuzzolilo contract it again. Both parties agree that this Court does not have jurisdiction to order FCI Schuylkill
to permit Mr. Nuzzolilo to use his CPAP machine, or to even order that generally recognized medical examinations
and tests be conducted to determine whether his sleep apnea is sufficiently severe to merit use of his CPAP machine
in accordance with the prison’s own policies. However, Mr. Nuzzolilo is not without remedy: Should FCI Schuylkill
continue to deny Mr. Nuzzolilo use of his CPAP machine, he can bring a civil action for injunctive and monetary
relief against the appropriate agency as well as the prison’s administrative and medical staff.
                                                          6
          Case 4:17-cr-40035-TSH Document 280 Filed 02/03/21 Page 7 of 8



severe sleep apnea which places him at high risk or serious illness or death if not properly

treated; and (2) the health, safety, and living conditions at the facility where he is housed,

including the specific steps taken by the facility in response to the spread of COVID-19 (which

include prohibiting his use of a CPAP machine) constitute extraordinary and compelling reasons

for a reduction of his sentence under § 3582(c)(1)(A). However, this does not end the inquiry, I

must also consider “the factors set forth in section 3553(a) to the extent they are applicable” and

determine whether release would be consistent with such factors.

        I find it very significant that Mr. Nuzzolilo was only sentenced this past May and still has

a significant amount of time still to serve on his 134-month sentence. Moreover, I find that Mr.

Nuzzolilo would pose a significant danger to the public if released: he is a drug dealer who upon

release from prior convictions has returned to the drug trade. 5 Counsel for Mr. Nuzzolilo points

out that his underlying conviction did not involve weapons and that he is not a violent criminal

while downplaying the threats of violence made by Mr. Nuzzolilo while conducting his drug

business. The Court, however, is not as quick to write off conduct which blatantly contradicts

Mr. Nuzzolilo’s contention that he is not a danger to the community. Having carefully

considered all of the § 3553(a) factors. I find that Mr. Nuzzolilo’s “history and characteristics”

and “the need for the sentence imposed to reflect the seriousness of the offense, to promote

respect for the law, ... to provide just punishment for the offense[, and] to afford adequate

deterrence to criminal conduct,” on balance do not justify a sentence reduction. Accordingly,

his motion for compassionate release is denied.




         5
           Mr. Nuzzolilo represents that he would be willing to subjected to home confinement for the remainder of
his sentence. Additionally, he requests that his conditions of supervised release be modified to permit him to live the
same residence as his fiancé who is a convicted felon. Given Mr. Nuzzolilo’s prior criminal record and the nature of
his offense, I do not find that his suggested conditions to be practical or sufficient to justify release under §3553.
                                                          7
        Case 4:17-cr-40035-TSH Document 280 Filed 02/03/21 Page 8 of 8



                                           Conclusion

       Defendant’s Motion To Modify Sentence Of Imprisonment Pursuant To 18 U.S.C.

3582(C)(1)(A)(Docket No. 269) is denied.



SO ORDERED




                                                   /s/ Timothy S. Hillman
                                                   Timothy S. Hillman
                                                   UNITED STATES DISTRICT JUDGE




                                               8
